Title: To Alexander Hamilton from James Miller, 12 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            
            Trenton, October 12, 1799
          
          The following number of suits of Clothing have been Ordered for Transportation to the lower posts on the Misissippi by the Secretary at War pr. the Qr. Mr. General.
          
            
              Fort Sargent
            
            
              Artillerists—
              1 Serjeant
              }
            
            
              
              7 Privates
            
            
              Infantry 3d. Regt.—
              17 Sergeants
              }
            
            
              
              7 Musicians
            
            
              
              250 Privates
            
            
              Fort McHenry
            
            
              Artillerists—
              2 Serjeants
              }
            
            
              
              1 Musician
            
            
              
              21 Privates
            
            
              Fort Adams
            
            
              Artillerists—
              5 Serjeants
              }
            
            
              
              2 Musicians
            
            
              
              40 Privates
            
            
              Infantry 1 Regt.—
              7 Serjeants
              }
            
            
              
              4 Musicians
            
            
              
              74 Privates
            
            
              Fort Stoddert
            
            
              Artillerists—
              6 Privates
              
            
            
              Infantry 2d. Regt.—
              4 Serjeants
              }
            
            
              
              2 Musicians
            
            
              
              62 Privates
            
            
              Fort Pickering
            
            
              Artillerists—
              7 Privates
              
            
            
              Infantry 3d. Regt.—
              3 Serjeants
              }
            
            
              
              2 Musicians
            
            
              
              50 Privates
            
          
          All the Clothing for the lower Posts on the Mississippi is packed (excepting a few Stocks & Serjt’s. Woolen Overalls) wh. Mr. Harris the Public Store-keeper informs me he is waiting for and the principal part are already forwarded to N. York
          The Clothing for Fort Pickering has some time since gone to Pittsg to be sent down the river—
          I have the honor to be Sir Your very Hl Sr
          
            Jas Miller
            Agt. Qr Mr. Gl.
          
          
            Trenton Octr 12—1799
          
          Majr Genl Hamilton—
        